UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-128415 Fund.com Inc. (Exact name of Registrant as specified in its charter) Delaware 30-0284778 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 14 Wall Street, 20th Floor New York, NY 10005 (Address of Principal Executive Offices) (ZIP Code) (212)618-1633 (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated filer (do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On May 14, 2009 there were44,087,335 shares of the issuer's Class A common stock, par value $.001 per share, outstanding and 6,387,665 shares of the issuer’s Class B common stock, par value $.001, outstanding. FUND.COM INC. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets March 31, 2009 (unaudited) 3 Consolidated Statements of Operations (unaudited) Three months endedMarch 31, 2009 and 2008 4 Consolidated Statements of Cash Flows (unaudited) Three months endedMarch 31, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosure About Market Risks 23 Item 4T Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1.A Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 -2- FUND.COM INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, 2009 December 31, 2008 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ 25,768 $ 158,083 Total current assets 25,768 158,083 Property, plant and equipment, net 1,364 122 Intangible Assets, net 9,999,500 9,999,500 Certificate of Deposit 21,388,333 21,138,333 Minority Interest 150,178 106,333 TOTAL ASSETS $ 31,565,143 $ 31,402,371 LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable $ 1,264,024 $ 1,085,210 Accrued payroll 104,896 - Accrued interest 18,207 - Advances from shareholders 23,580 23,580 Notes Payable 673,500 443,000 Total current liabilities 2,084,207 1,551,790 TOTAL LIABILITIES 2,084,207 1,551,790 STOCKHOLDERS' EQUITY: Preferred stock, 10,000,000 shares authorized, none issued and outstanding - - Class A Common stock, $0.001 par value, 100,000,000 shares authorized; 44,087,335 shares issued and outstanding 44,087 44,087 Class B Common stock, $0.001 par value, 10,000,000 shares authorized; 6,387,665 shares issued and outstanding 6,388 6,388 Additional paid-in-capital 34,020,676 33,492,056 Accumulated deficit during the Development Stage (4,590,215 ) (3,691,950 ) Total stockholders' equity 29,480,936 29,850,581 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 31,565,143 $ 31,402,371 The accompanying notes are an integral part of these consolidated financial statements -3- FUND.COM INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 FOR THE PERIOD SEPTEMBER 20, 2007 (INCEPTION) THROUGH MARCH 31, 2008 Three Months Three Months September 20, 2007 (Inception) Ended Ended through March 31, 2009 March 31, 2008 March 31, 2009 Revenue $ 10,000 $ - $ 10,000 Costs of revenue - - - Gross profit 10,000 - 10,000 Operating expense 1,202,340 731,779 6,141,666 Loss from operations before interest income and provision for (benefit from) income tax (1,192,340 ) (731,779 ) (6,131,666 ) Other income 1,754 Interest income 250,230 250,000 1,389,712 Income tax expense - - (193 ) 250,230 250,000 1,391,273 Minority interest 43,845 18,337 150,178 Net loss (898,265 ) (463,442 ) (4,590,215 ) Net loss per share - basic and diluted (Class A) $ (0.08 ) $ (0.01 ) $ (0.10 ) Net loss per share - basic and diluted (Class B) $ (0.54 ) $ (0.03 ) $ (0.72 ) Weighted average number of shares outstanding: during the period - basic and diluted (Class A) 43,829,002 34,050,000 43,829,002 Weighted average number of shares outstanding: during the period - basic and diluted (Class B) 6,387,665 6,387,665 6,387,665 The accompanying notes are an integral part of these consolidated financial statements -4- FUND.COM INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 FOR THE PERIOD SEPTEMBER 20, 2007 (INCEPTION) THROUGH MARCH 31, 2009 Three Months Three Months September 20, 2007 (Inception) Ended Ended through March 31, 2009 March 31, 2008 March 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (898,265 ) $ (463,442 ) $ (4,590,215 ) Adjustments to reconcile net loss to net cash used in operating activities: Compensation recognized under stock incentive plan 528,620 215,199 2,409,581 Changes in assets and liabilities: Increase in accounts payable 178,814 310,891 1,264,024 Increase in accrued payroll 104,896 - 104,896 Increase in accrued interest 18,207 - 18,207 Net cash used in operating activities (67,728 ) 62,648 (793,507 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Property, Plant and Equipment (1,242 ) (122 ) (1,364 ) Minority interest (43,845 ) (18,337 ) (150,178 ) Certificate of deposit - - (20,000,000 ) Accrued interest from certificate of deposit (250,000 ) (250,000 ) (1,388,333 ) Purchase of intangible asset - - (9,999,500 ) Net cash used ininvesting activities (295,087 ) (268,459 ) (31,539,375 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock - 5,000 31,661,570 Proceeds from Notes Payable 230,500 - 673,500 Advances from shareholders - - 77,150 Repayment of shareholders advances - (13,420 ) (53,570 ) Net cash provided by financing activities 230,500 (8,420 ) 32,358,650 INCREASE (DECREASE) IN CASH (132,315 ) (214,231 ) 25,768 CASH, BEGINNING OF YEAR 158,083 605,348 - CASH, END OF PERIOD $ 25,768 $ 391,117 $ 25,768 Supplemental Disclosures Cash paid during the year for interest $ - $ - $ - Cash paid during the year for taxes $ - $ - $ - Supplemental disclosure of non-cash financing activities Compensation recognized under stock incentive plan $ 528,620 $ 215,199 $ 2,409,581 The accompanying notes are an integral part of these consolidated financial statements -5- FUND.COM INC. (A Development Stage Company) Notes to the Consolidated Financial Statements For three months ending March 31, 2009 and 2008 NOTE 1 – ORGANIZATION The consolidated financial statements of Fund.Com Inc. (the “Company”) include the accounts of its wholly owned subsidiaries, Fund.com Online Technologies Inc. (“FOT”), Fund.com Managed Products Inc. (“FMP”), Fund.com Capital Inc. (“FC”) and its majority owned subsidiary AdvisorShares Investments, LLC (“AdvisorShares”).The year end for the Company and its subsidiaries is December 31. On September 20, 2007, the Company was incorporated in the state of Delaware.The Company is in its development stage and has not begun the process of operating this business.The Company is still in the process of researching and developing its business and raising capital. On September 27, 2007, FOT was incorporated in the state of Delaware. FOT is a wholly owned operating subsidiary of the Company and was established to acquire the domain name “fund.com” and other related intellectual property and assets.The subsidiary will be responsible for operating fund.com’s internet properties. On September 27, 2007, FMP was incorporated in the state of Delaware.FMP is a wholly owned operating subsidiary of the Company that focuses on asset management advisory services and related products. On September 27, 2007, FC was incorporated in the state of Delaware.FC is a wholly owned operating subsidiary of FMP that will serve as an investment vehicle for the purposes of making active (non-passive) investments in other financial institutions, fund management companies or, in certain instances, products offered or managed by either. On October 12, 2006, AdvisorShares was incorporated in the state of Delaware.
